Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 1 of 7 PageID 34




                                          4:20-CR-211-0
Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 2 of 7 PageID 35
Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 3 of 7 PageID 36
Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 4 of 7 PageID 37
Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 5 of 7 PageID 38
Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 6 of 7 PageID 39
Case 4:20-cr-00211-O Document 19 Filed 08/19/20   Page 7 of 7 PageID 40
